Case 2:19-cv-00159-HYJ-MV ECF No. 36-2, PageID.179 Filed 10/30/20 Page 1 of 8




                               EXHIBIT 2
(Plaintiff’s Response and Brief in Opposition of Defendants’ Motion for
                          Summary Judgment)
          Case 2:19-cv-00159-HYJ-MV ECF No. 36-2, PageID.180 Filed 10/30/20 Page 2 of 8

  User: RIPTSRV                                            Communications                                                 01/22/20 15:58:37

                                                             Event Report
Event ID: 2019-053870           Call Ref #: 216                                          Date/Time Received: 03/22/19 21:41:35

                                                      Prime 101J                                             Services Involved
    Rpt #:                     Call Source: E911       Unit:                                       LAW             EMS

 Location: 427 LIBERATOR                                                                 MQFO
             QUAIL                                                                         Jur: UPA Service: EMS Agency: J101
    X-ST:
             SABRE                                                                     St/Beat: 101J District:                   RA:
 Business:                                              Phone: ( ) -                                                             GP: 52E4

   Nature: CHEST PAINS                              Alarm Lvl:     1 Priority: P                   Medical Priority: APCO

   Caller: LARA, VICKIE                                                                                      Alarm:
    Addr: 427 LIBERATOR;MQFO                            Phone: (906) 346-2055                           Alarm Type:

Vehicle #:                       St:               Report Only: No           Race:          Sex:          Age:

Call Taker:: REHN                                           Console: 5001

Geo-Verified Addr.: Yes Nature Summary Code:                Disposition: CL      Close Comments:

    Notes: See Event Notes Addendum at end of this report


                                                                   Times
     Call Received:    03/22/19 21:41:35      Time From Call Received
       Call Routed:    03/22/19 21:41:35            : :                   Unit Reaction: 000:23:48           (1st Dispatch to 1st Arrive)
Call Take Finished:    03/22/19 21:41:35            : :                       En-Route: 000:12:56            (1st Dispatch to 1st En-Route)
       1st Dispatch:   03/22/19 21:43:03           000:01:28    (Time Held) On-Scene: 000:18:47              (1st Arrive to Last Clear)
      1st En-Route:    03/22/19 21:55:59           000:14:24
         1st Arrive:   03/22/19 22:06:51           000:25:16    (Reaction Time)
         Last Clear:   03/22/19 22:25:38           000:44:03


                                                              Radio Log                                                    Close
   Unit      Empl ID Type Description                 Time Stamp        Comments                                           Code User

  101J       0         D     Dispatched               03/22/19 21:43:03 Stat/Beat: 101J                                           COOLIDGE
  101J       0         SEC   {101J} SECOND PAGE       03/22/19 21:47:58                                                           COOLIDGE
  101J       0         E     En-Route                 03/22/19 21:55:59                                                           REHN
  101J       0         A     Arrived                  03/22/19 22:06:51                                                           REHN
  101J       0         C     Cleared                  03/22/19 22:25:38 CL                                                  CL    DEVOLD

                                                              Event Log                                                    Close
   Unit      Empl ID Type Description                 Time Stamp        Comments                                           Code User

                       TS    Time Spawned             03/22/19 21:41:35    Initial call received at 03/22/2019 21:36:11           REHN
                       ARM   Added Remarks            03/22/19 21:41:47                                                           COOLIDGE
                       ARM   Added Remarks            03/22/19 21:41:52                                                           REHN
                       ARM   Added Remarks            03/22/19 21:42:11                                                           REHN
                       ARM   Added Remarks            03/22/19 21:42:51                                                           REHN
                       REC   Unit Rec Btn Click       03/22/19 21:42:59    Unit recommend for CHEST PAINS at 427                  COOLIDGE
                       REC   Unit Recommendation      03/22/19 21:43:03    Plan: 52BD Cat: 2ALS Lvl: 1                            COOLIDGE
                       REC   Unit Recommendation      03/22/19 21:43:03    Recmnd:101J [BLS], 141J [ALS], 841E                    COOLIDGE
                       SP    Spawned                  03/22/19 21:43:04    Spawned EMS event #2019053871, callref                 COOLIDGE
                       PAG   Dispatch Page            03/22/19 21:43:06    Paged 52_J101                                          PAGESRV

                                                                                                                                       Page 1
                                                                                                            RICHARD HILL EXHIBIT 2
                                                                                                                              001
         Case 2:19-cv-00159-HYJ-MV ECF No. 36-2, PageID.181 Filed 10/30/20 Page 3 of 8

Event ID: 2019-053870   Call Ref #: 216   CHEST PAINS at 427 LIBERATOR

                                                     Event Log                             Close
  Unit     Empl ID Type Description          Time Stamp        Comments                    Code User

                   ARM   Added Remarks       03/22/19 21:43:15                                   REHN
                   ARM   Added Remarks       03/22/19 21:43:31                                   REHN
                   ARM   Added Remarks       03/22/19 21:44:38                                   REHN
                   ARM   Added Remarks       03/22/19 21:45:22                                   REHN
                   ARM   Added Remarks       03/22/19 21:45:38                                   REHN
                   ARM   Added Remarks       03/22/19 21:46:34                                   REHN
                   ARM   Added Remarks       03/22/19 21:46:54                                   REHN
                   ARM   Added Remarks       03/22/19 21:47:58                                   COOLIDGE
                   ARM   Added Remarks       03/22/19 21:48:20                                   REHN
                   ARM   Added Remarks       03/22/19 21:49:01                                   DEVOLD
                   ARM   Added Remarks       03/22/19 21:53:33                                   COOLIDGE
                   ARM   Added Remarks       03/22/19 22:01:19                                   COOLIDGE
                   ARM   Added Remarks       03/22/19 22:09:27                                   COOLIDGE
                   ARM   Added Remarks       03/22/19 22:16:11                                   COOLIDGE
                   PRL   Event Printed       01/22/20 15:58:37 GARY JOHNSON                      JOHNSON


                                              Event Notes Addendum
 Notes: [LAW] UDTS: {8416J} SUBJECT IN CUSTODY [03/22/19 22:16:11 COOLIDGE]
        [LAW] UDTS: {8416J} SECURE [03/22/19 22:09:27 COOLIDGE]
        [LAW] UDTS: {8416J} SECURE [03/22/19 22:01:19 COOLIDGE]
        [LAW] UDTS: {8416J} SECURE [03/22/19 21:53:33 COOLIDGE]
        {101J} FROBERG ACK AGE [03/22/19 21:49:01 DEVOLD]
        CALLER ASKED HIM FOR THE GARAGE KEYS. HE WOULD NOT GIVE THEM TO HER. SHE CALLED 911.
        SITTING IN ROCKING CHAIR. HE PUNCHED CALLER IN THE FACE. MALE SAYING BULLSHIT IN THE
        BACKGROUND.

         SHE TOLD HIM SHE CALLED THE POLICE. HE PUNCHED HER AGAIN. HE TOOK THE PHONE FROM HER
         WHILE
         ON WITH 911. [03/22/19 21:48:20 REHN]
         UDTS: {101J} SECOND PAGE [03/22/19 21:47:58 COOLIDGE]
         CALLER HAS PTSD, OCD, MANIC DEPRESSIVE, ANXIETY. [03/22/19 21:46:54 REHN]
         142 DEREK ACK PAGE [03/22/19 21:46:34 REHN]
         CALLER IS REFUSING TO LEAVE THE HOUSE

         CALLER IS SCARED OF HIM. [03/22/19 21:45:38 REHN]
         CALLER WANTS THE CAR KEYS BUT HE WONT GIVE THEM TO HER. [03/22/19 21:45:22 REHN]
         CALLERS FRIEND IS TIMOTHY NORMAND. HE WILL BE WAITING OUTSIDE FOR OFFICER. [03/22/19
         21:44:38 REHN]
         CALLER DOES NOT WANT TO TO TO THE HOSPITAL BUT WANTS EMS TO CHECK HER OUT. [03/22/19 21:43:31
         REHN]
         OFFICER SAFETY CAUTION IN LEIN [03/22/19 21:43:15 REHN]
         MALE IS RICHARD JACK HILL 9-22-50 [03/22/19 21:42:51 REHN]
         MALE IS 68 YEARS OLD [03/22/19 21:42:11 REHN]
         MALE HAS BEEN DRINKING FOR A WEEK STRAIGHT [03/22/19 21:41:52 REHN]
         [LAW] 8416J ADVISED, DECLINED ANOTHER UNIT [03/22/19 21:41:47 COOLIDGE]
         Event spawned from DOMESTIC. [03/22/2019 21:41:35 REHN]
         FEMALE IS HAVING CHEST PAINS. SHE IS 56 [03/22/19 21:41:27 REHN]
         WAS TRANSPORTED TO MGH [03/22/19 21:40:59 REHN]
         CALLER WANTS EMS TO CHECK HER OUT. SHE HAD A HEART ATTACK YESTERDAY AT THE SAWYER
         MEDICAL
         CENTER. [03/22/19 21:40:45 REHN]
         VICKIE HAS NOT BEEN DRINKING [03/22/19 21:40:05 REHN]
         STATES HE HIT HER. [03/22/19 21:39:46 REHN]
         FIANCE IS INTOXICATED. CALLER IS TELLING HIM HE IS GOING TO JAIL. [03/22/19 21:39:13 REHN]
         FIANCE IS RICHARD JACK HILL. TOOK THE PHONE OUT OF HER HAND. CALLER IS ON THE GROUND.

                                                                                                   Page 2
                                                                                RICHARD HILL EXHIBIT 2
                                                                                                  002
      Case 2:19-cv-00159-HYJ-MV ECF No. 36-2, PageID.182 Filed 10/30/20 Page 4 of 8

Event ID: 2019-053870   Call Ref #: 216   CHEST PAINS at 427 LIBERATOR
        CALLERS FRIEND JIM IS THERE AND KNOCKED HIM DOWN IN THE KITCHEN.

        NO WEAPONS IN THE HOUSE [03/22/19 21:38:33 REHN]
        CALLER STATES FIANCE IS DRUNK. CAN HEAR A MALE YELLING. SOMEONE HUNG UP THE PHONE
        [03/22/19
        21:36:56 REHN]




                                                                                                Page 3
                                                                           RICHARD HILL EXHIBIT 2
                                                                                             003
          Case 2:19-cv-00159-HYJ-MV ECF No. 36-2, PageID.183 Filed 10/30/20 Page 5 of 8

  User: RIPTSRV                                            Communications                                                01/22/20 15:57:24

                                                             Event Report
Event ID: 2019-053877           Call Ref #: 223                                         Date/Time Received: 03/22/19 21:50:13

                                                      Prime 8416J                                           Services Involved
    Rpt #: 19-0322-0001        Call Source: E911       Unit: WONCH, JUSTIN                        LAW             EMS

 Location: 427 LIBERATOR                                                                MQFO
             QUAIL                                                                        Jur: UPA Service: LAW Agency: J865
    X-ST:
             SABRE                                                                    St/Beat: MQF District:                   RA:
 Business:                                              Phone: ( ) -                                                            GP: 52L5

   Nature: DOMESTIC                                 Alarm Lvl:    1 Priority: P                   Medical Priority: APCO

   Caller: LARA, VICKIE                                                                                     Alarm:
    Addr: 427 LIBERATOR;MQFO                            Phone: (906) 346-2055                          Alarm Type:

Vehicle #:                       St:               Report Only: No          Race:          Sex:          Age:

Call Taker:: COOLIDGE                                       Console: MQCD6

Geo-Verified Addr.: Yes Nature Summary Code:                Disposition: REP Close Comments:

    Notes: See Event Notes Addendum at end of this report


                                                                  Times
     Call Received:    03/22/19 21:50:13      Time From Call Received
       Call Routed:    03/22/19 21:50:13            : :                   Unit Reaction:        : :         (1st Dispatch to 1st Arrive)
Call Take Finished:    03/22/19 21:50:13            : :                       En-Route:         : :         (1st Dispatch to 1st En-Route)
       1st Dispatch:   03/22/19 21:50:13            : :         (Time Held) On-Scene:           : :         (1st Arrive to Last Clear)
      1st En-Route:    03/22/19 21:50:13            : :
         1st Arrive:                                : :         (Reaction Time)
         Last Clear:   03/22/19 21:54:07           000:03:54


                                                              Radio Log                                                   Close
   Unit      Empl ID Type Description                 Time Stamp        Comments                                          Code User

  886513     886513J D       Dispatched               03/22/19 21:50:13 Stat/Beat: MQ05;210                                    COOLIDGE
  886513     886513J E       En-Route                 03/22/19 21:50:13 Stat/Beat: MQ05;210                                    COOLIDGE
  886513     886513J C       Cleared                  03/22/19 21:54:03 CL                                                 REP COOLIDGE

                                                              Event Log                                                   Close
   Unit      Empl ID Type Description                 Time Stamp        Comments                                          Code User

                       TS    Time Spawned             03/22/19 21:50:13   Initial call received at 03/22/2019 21:36:11           COOLIDGE
                       RPT   Requested Report#        03/22/19 21:50:13   J865 Report #19-0322-0001                              COOLIDGE
                       ARM   Added Remarks            03/22/19 21:53:33                                                          COOLIDGE
                       CHG   Changed PRIMEUNIT        10/21/19 14:48:20   886513 --> 8416                                        REHN
                       CHG   Changed PRIMEUNIT        10/21/19 14:48:22   8416 --> 8416J                                         REHN
                       PRL   Event Printed            01/22/20 15:57:24   GARY JOHNSON                                           JOHNSON


                                                       Event Notes Addendum
 Notes: [LAW] UDTS: {8416J} SECURE [03/22/19 21:53:33 COOLIDGE]
        [EMS] (101J) FROBERG ACK AGE [03/22/19 21:49:01 DEVOLD]
        [EMS] CALLER ASKED HIM FOR THE GARAGE KEYS. HE WOULD NOT GIVE THEM TO HER. SHE CALLED 911.

                                                                                                                                     Page 1
                                                                                                           RICHARD HILL EXHIBIT 2
                                                                                                                             004
      Case 2:19-cv-00159-HYJ-MV ECF No. 36-2, PageID.184 Filed 10/30/20 Page 6 of 8

Event ID: 2019-053877   Call Ref #: 223   DOMESTIC at 427 LIBERATOR
        SITTING IN ROCKING CHAIR. HE PUNCHED CALLER IN THE FACE. MALE SAYING BULLSHIT IN THE
        BACKGROUND.

        SHE TOLD HIM SHE CALLED THE POLICE. HE PUNCHED HER AGAIN. HE TOOK THE PHONE FROM HER
        WHILE
        ON WITH 911. [03/22/19 21:48:20 REHN]
        [EMS] UDTS: {101J} SECOND PAGE [03/22/19 21:47:58 COOLIDGE]
        [EMS] CALLER HAS PTSD, OCD, MANIC DEPRESSIVE, ANXIETY. [03/22/19 21:46:54 REHN]
        [EMS] 142 DEREK ACK PAGE [03/22/19 21:46:34 REHN]
        [EMS] CALLER IS REFUSING TO LEAVE THE HOUSE

        CALLER IS SCARED OF HIM. [03/22/19 21:45:38 REHN]
        [EMS] CALLER WANTS THE CAR KEYS BUT HE WONT GIVE THEM TO HER. [03/22/19 21:45:22 REHN]
        [EMS] CALLERS FRIEND IS TIMOTHY NORMAND. HE WILL BE WAITING OUTSIDE FOR OFFICER. [03/22/19
        21:44:38 REHN]
        [EMS] CALLER DOES NOT WANT TO TO TO THE HOSPITAL BUT WANTS EMS TO CHECK HER OUT. [03/22/19
        21:43:31 REHN]
        [EMS] OFFICER SAFETY CAUTION IN LEIN [03/22/19 21:43:15 REHN]
        [EMS] MALE IS RICHARD JACK HILL 9-22-50 [03/22/19 21:42:51 REHN]
        [EMS] MALE IS 68 YEARS OLD [03/22/19 21:42:11 REHN]
        [EMS] MALE HAS BEEN DRINKING FOR A WEEK STRAIGHT [03/22/19 21:41:52 REHN]
        8416J ADVISED, DECLINED ANOTHER UNIT [03/22/19 21:41:47 COOLIDGE]
        FEMALE IS HAVING CHEST PAINS. SHE IS 56 [03/22/19 21:41:27 REHN]
        WAS TRANSPORTED TO MGH [03/22/19 21:40:59 REHN]
        CALLER WANTS EMS TO CHECK HER OUT. SHE HAD A HEART ATTACK YESTERDAY AT THE SAWYER
        MEDICAL
        CENTER. [03/22/19 21:40:45 REHN]
        VICKIE HAS NOT BEEN DRINKING [03/22/19 21:40:05 REHN]
        STATES HE HIT HER. [03/22/19 21:39:46 REHN]
        FIANCE IS INTOXICATED. CALLER IS TELLING HIM HE IS GOING TO JAIL. [03/22/19 21:39:13 REHN]
        FIANCE IS RICHARD JACK HILL. TOOK THE PHONE OUT OF HER HAND. CALLER IS ON THE GROUND.
        CALLERS FRIEND JIM IS THERE AND KNOCKED HIM DOWN IN THE KITCHEN.

        NO WEAPONS IN THE HOUSE [03/22/19 21:38:33 REHN]
        CALLER STATES FIANCE IS DRUNK. CAN HEAR A MALE YELLING. SOMEONE HUNG UP THE PHONE
        [03/22/19
        21:36:56 REHN]




                                                                                                  Page 2
                                                                             RICHARD HILL EXHIBIT 2
                                                                                               005
          Case 2:19-cv-00159-HYJ-MV ECF No. 36-2, PageID.185 Filed 10/30/20 Page 7 of 8

  User: RIPTSRV                                            Communications                                              01/22/20 15:58:16

                                                             Event Report
Event ID: 2019-053871           Call Ref #: 217                                         Date/Time Received: 03/22/19 21:43:04

                                                      Prime 141J                                          Services Involved
    Rpt #:                     Call Source: E911       Unit: MGH ALS,                             LAW           EMS

 Location: 427 LIBERATOR                                                               MQFO
             QUAIL                                                                        Jur: UPA Service: EMS Agency: J141
    X-ST:
             SABRE                                                                    St/Beat: 101J District:                 RA:
 Business:                                              Phone: ( ) -                                                          GP: 52E4

   Nature: CHEST PAINS                              Alarm Lvl:    1 Priority: P                   Medical Priority: APCO

   Caller: LARA, VICKIE                                                                                    Alarm:
    Addr: 427 LIBERATOR;MQFO                            Phone: (906) 346-2055                        Alarm Type:

Vehicle #:                       St:               Report Only: No          Race:          Sex:         Age:

Call Taker:: COOLIDGE                                       Console: MQCD6

Geo-Verified Addr.: Yes Nature Summary Code:                Disposition: NO     Close Comments:

    Notes: See Event Notes Addendum at end of this report


                                                                  Times
     Call Received:    03/22/19 21:43:04      Time From Call Received
       Call Routed:    03/22/19 21:43:04            : :                   Unit Reaction: 000:23:41         (1st Dispatch to 1st Arrive)
Call Take Finished:    03/22/19 21:43:04            : :                       En-Route: 000:01:26          (1st Dispatch to 1st En-Route)
       1st Dispatch:   03/22/19 21:43:04            : :         (Time Held) On-Scene: 000:33:14            (1st Arrive to Last Clear)
      1st En-Route:    03/22/19 21:44:30           000:01:26
         1st Arrive:   03/22/19 22:06:45           000:23:41    (Reaction Time)
         Last Clear:   03/22/19 22:39:59           000:56:55


                                                              Radio Log                                                 Close
   Unit      Empl ID Type Description                 Time Stamp        Comments                                        Code User

  141J       141J      D     Dispatched               03/22/19 21:43:04 Stat/Beat: 141J                                        COOLIDGE
  141J       141J      E     En-Route                 03/22/19 21:44:30                                                        COOLIDGE
  141J       141J      A     Arrived                  03/22/19 22:06:45                                                        REHN
  141J       141J      R     Return to Qtr            03/22/19 22:24:11                                                        REHN
  141J       141J      C     Cleared                  03/22/19 22:39:59 NO                                               NO    REHN

                                                              Event Log                                                 Close
   Unit      Empl ID Type Description                 Time Stamp        Comments                                        Code User

                       TS    Time Spawned             03/22/19 21:43:04 Initial call received at 03/22/2019 21:41:35           COOLIDGE
                       ARM   Added Remarks            03/22/19 21:43:15                                                        REHN
                       ARM   Added Remarks            03/22/19 21:43:31                                                        REHN
                       ARM   Added Remarks            03/22/19 21:44:38                                                        REHN
                       ARM   Added Remarks            03/22/19 21:45:22                                                        REHN
                       ARM   Added Remarks            03/22/19 21:45:38                                                        REHN
                       ARM   Added Remarks            03/22/19 21:46:34                                                        REHN
                       ARM   Added Remarks            03/22/19 21:46:55                                                        REHN
                       ARM   Added Remarks            03/22/19 21:47:59                                                        COOLIDGE
                       ARM   Added Remarks            03/22/19 21:48:20                                                        REHN

                                                                                                                                    Page 1
                                                                                                         RICHARD HILL EXHIBIT 2
                                                                                                                           006
         Case 2:19-cv-00159-HYJ-MV ECF No. 36-2, PageID.186 Filed 10/30/20 Page 8 of 8

Event ID: 2019-053871   Call Ref #: 217   CHEST PAINS at 427 LIBERATOR

                                                     Event Log                            Close
  Unit     Empl ID Type Description          Time Stamp        Comments                   Code User

                   ARM   Added Remarks       03/22/19 21:49:01                                  DEVOLD
                   ARM   Added Remarks       03/22/19 21:53:33                                  COOLIDGE
                   ARM   Added Remarks       03/22/19 22:01:19                                  COOLIDGE
                   ARM   Added Remarks       03/22/19 22:09:27                                  COOLIDGE
                   ARM   Added Remarks       03/22/19 22:16:11                                  COOLIDGE
                   PRL   Event Printed       01/22/20 15:58:15 GARY JOHNSON                     JOHNSON


                                              Event Notes Addendum
 Notes: [LAW] UDTS: {8416J} SUBJECT IN CUSTODY [03/22/19 22:16:11 COOLIDGE]
        [LAW] UDTS: {8416J} SECURE [03/22/19 22:09:27 COOLIDGE]
        [LAW] UDTS: {8416J} SECURE [03/22/19 22:01:19 COOLIDGE]
        [LAW] UDTS: {8416J} SECURE [03/22/19 21:53:33 COOLIDGE]
        [EMS] (101J) FROBERG ACK AGE [03/22/19 21:49:01 DEVOLD]
        [EMS] CALLER ASKED HIM FOR THE GARAGE KEYS. HE WOULD NOT GIVE THEM TO HER. SHE CALLED 911.
        SITTING IN ROCKING CHAIR. HE PUNCHED CALLER IN THE FACE. MALE SAYING BULLSHIT IN THE
        BACKGROUND.

         SHE TOLD HIM SHE CALLED THE POLICE. HE PUNCHED HER AGAIN. HE TOOK THE PHONE FROM HER
         WHILE
         ON WITH 911. [03/22/19 21:48:20 REHN]
         [EMS] UDTS: {101J} SECOND PAGE [03/22/19 21:47:59 COOLIDGE]
         [EMS] CALLER HAS PTSD, OCD, MANIC DEPRESSIVE, ANXIETY. [03/22/19 21:46:55 REHN]
         [EMS] 142 DEREK ACK PAGE [03/22/19 21:46:34 REHN]
         [EMS] CALLER IS REFUSING TO LEAVE THE HOUSE

         CALLER IS SCARED OF HIM. [03/22/19 21:45:38 REHN]
         [EMS] CALLER WANTS THE CAR KEYS BUT HE WONT GIVE THEM TO HER. [03/22/19 21:45:22 REHN]
         [EMS] CALLERS FRIEND IS TIMOTHY NORMAND. HE WILL BE WAITING OUTSIDE FOR OFFICER. [03/22/19
         21:44:38 REHN]
         [EMS] CALLER DOES NOT WANT TO TO TO THE HOSPITAL BUT WANTS EMS TO CHECK HER OUT. [03/22/19
         21:43:31 REHN]
         [EMS] OFFICER SAFETY CAUTION IN LEIN [03/22/19 21:43:15 REHN]
         MALE IS RICHARD JACK HILL 9-22-50 [03/22/19 21:42:51 REHN]
         MALE IS 68 YEARS OLD [03/22/19 21:42:11 REHN]
         MALE HAS BEEN DRINKING FOR A WEEK STRAIGHT [03/22/19 21:41:52 REHN]
         [LAW] 8416J ADVISED, DECLINED ANOTHER UNIT [03/22/19 21:41:47 COOLIDGE]
         Event spawned from DOMESTIC. [03/22/2019 21:41:35 REHN]
         FEMALE IS HAVING CHEST PAINS. SHE IS 56 [03/22/19 21:41:27 REHN]
         WAS TRANSPORTED TO MGH [03/22/19 21:40:59 REHN]
         CALLER WANTS EMS TO CHECK HER OUT. SHE HAD A HEART ATTACK YESTERDAY AT THE SAWYER
         MEDICAL
         CENTER. [03/22/19 21:40:45 REHN]
         VICKIE HAS NOT BEEN DRINKING [03/22/19 21:40:05 REHN]
         STATES HE HIT HER. [03/22/19 21:39:46 REHN]
         FIANCE IS INTOXICATED. CALLER IS TELLING HIM HE IS GOING TO JAIL. [03/22/19 21:39:13 REHN]
         FIANCE IS RICHARD JACK HILL. TOOK THE PHONE OUT OF HER HAND. CALLER IS ON THE GROUND.
         CALLERS FRIEND JIM IS THERE AND KNOCKED HIM DOWN IN THE KITCHEN.

         NO WEAPONS IN THE HOUSE [03/22/19 21:38:33 REHN]
         CALLER STATES FIANCE IS DRUNK. CAN HEAR A MALE YELLING. SOMEONE HUNG UP THE PHONE
         [03/22/19
         21:36:56 REHN]




                                                                                                  Page 2
                                                                               RICHARD HILL EXHIBIT 2
                                                                                                 007
